Citation Nr: 1442387	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-33 376	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a growth on the left foot. 

3.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, inclusive of service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO).  In part, a December 2005 rating action denied service connection for hearing loss, and a rating action in May 2009 denied service connection for a growth on the left foot.  

A transcript of a June 2010 hearing before the undersigned, sitting at the RO, is of record.  

In December 2010 the Board denied service connection for posttraumatic stress disorder (PTSD) and remanded the remaining claims.  A 2013 Board decision granted service connection for an acquired psychiatric disorder, characterized as anxiety, but remanded the remaining claims.  

Subsequently, a March 2014 rating decision granted service connection for skin cancer.  While that rating decision stated that this grant included as being a "result of herbicide exposure" the grant was actually based upon a VA medical opinion that the etiology was in-service sun, and not herbicide, exposure.  

In addition to the paper claims file, there are paperless, electronic claims files, i.e., Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except as otherwise an Informal Hearing Presentation by the Veteran's service and VA treatment (CAPRI) records.  

In this regard, a review of electronic VBMS shows that a Notice of Disagreement (NOD) was received on April 16, 2012, and receipt thereof was acknowledged by RO letter of that date contained in Virtual VA.  That RO letter notes that the NOD addressed a December 2011 rating decision denying service connection for diabetes mellitus, type II.  However, as yet no Statement of the Case (SOC) has been issued as to this matter and, so, this matter must be remanded to the RO for that purpose.  

The issue of service connection for diabetes mellitus, type II, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy in Vietnam.  

2.  Bilateral hearing loss is first shown decades after military service and is not related to the Veteran's military service, including any in-service acoustic trauma or in-service exposure to herbicides.  

3.  A growth of the left foot is first shown decades after military service and is not shown to be cancerous or related to the Veteran's military service, including any in-service exposure to the sun or to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for a growth of the left foot are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 Fed.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 307, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of respective evidence gathering duties and all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, prior to the December 2005 denial of service connection for hearing loss and the May 2009 denial of service connection for a left foot growth the RO provided the Veteran with notice of the elements required for service connection for hearing loss by RO letters of February, September, and November 2005 and as to service connection for a left foot growth by RO letter in January 2009.   

The service personnel and service treatment records (STRs) are on file as are private clinical records and VA treatment records, including those electronically stored a CAPRI records.  

Also, as to the claim for service connection for hearing loss and a left foot growth, the Veteran was afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  The audiology examiner in 2008 and 2011 reviewed the evidentiary record, noted the Veteran's history, and conducted a physical examination.  The opinion rendered in 2013 was also after a review of the claims files, including the reports of the examinations in 2008 and 2011.  These examinations resulted in service connection being granted for bilateral tinnitus.  While a physical examination was not conducted in 2013, the opinion was rendered by a Chief of VA Audiology and Speech Pathology and there is no contention, must less a showing, that the opinion is in any manner deficient.  

As to the claim for service connection for a growth of the left foot, a VA examination found that skin cancers on various parts of the Veteran's body were as likely as not due to in-service sun exposure and, as a result, service connection has been granted for skin cancers.  However, while that examination did not specifically address the etiology of the left foot growth, the basis of this claim is that it is due to in-service herbicide exposure in Vietnam.  As to this, a skin lesion was excised from the Veteran's left foot in January 2009, and the Veteran testimony that he was told that it was cancerous is insufficient to warrant yet another examination inasmuch as even if it was squamous cell cancer, as he testified, this is not a form of cancer which is presumptively due to herbicide exposure.  

38 C.F.R. § 3.103(c)(2) requires that at a hearing the issues must be fully explained and the submission of evidence that may have been overlooked should be suggested.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues on appeal were identified and the representative and the undersigned specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  The Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, Id.  The undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

Audiometric testing on a pre-induction examination in November 1966 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
5
0
0
15
Left Ear
0
0
0
0
15

Audiometric testing on examination for separation from service in March 1969 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
5
0
Not Tested
5
Left Ear
0
0
5
Not Tested
5

In an adjunct medical history questionnaire the Veteran reported not having or having had ear, nose or throat trouble, or hearing loss, or foot trouble.  

The Veteran's military personnel records indicate that he served in Vietnam from December 10, 1967 to December 11, 1968; it is also reported that his military occupational specialty was cannoneer.  The Veteran's DD Form 214 reflects that he was awarded the Vietnam Service Medal with 4 Bronze Service Stars, the Republic of Vietnam Campaign Medal, and the National Defense Service Medal.  

An October 2008 certification memo from the JSRRC coordinator reflects that the Veteran's personnel records show that he served in the infantry division of the 8th Battalion of the 1st Artillery and his military occupational specialty was cannoneer.  He participated in Counter Offensive Phases III, IV, and V; he also participated in the Tet Offensive 1968 as well as an unnamed campaign.  The JSRRC coordinator stated that, based on this evidence, when the Veteran was assigned to this unit, he not only came under attack by enemy forces, he also performed duties as a cannoneer. 

On VA psychiatric examination in October 2008 the Veteran reported that 10 days after arriving in Vietnam, the second largest ammo dump blew up.  He stated that there had been constant shelling.  

At a VA examination of November 2008 the Veteran reported having had a bilateral hearing loss and tinnitus since service in Vietnam.  He had significant combat and artillery related in-service noise exposure.  After military service he had worked in construction for 6 months, and also had delivered furniture, and for 32 years had worked installing alarms.  He stated he was not around noise.  He hunted a few times a year.  He had not worn hearing protection when hunting but had not fired a gun in years.  He also complained of bilateral tinnitus, which he had first noticed while in Vietnam. 

Audiometric testing revealed hearing acuity, in decibels, at the specified frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
25
65
60
75
Left Ear
20
25
60
65
65

Discrimination ability, using the Maryland CNC wordlist, was 96 percent in the right ear and 80 percent in the left ear.  The diagnosis was a moderately severe sensorineural hearing loss in each ear.  

The examiner opined that, based on the information of record, the Veteran's military noise exposure has not had an effect on his hearing loss.  Moreover, she opined that, based on significant noise history while in the service, and having been in combat, it was at least as likely as not that the Veteran's tinnitus was the result of his military service.  

Private clinical records of the Shelby Ambulatory Surgery Clinic show that in January 2009 the Veteran had a skin lesion of the left foot excised.  The pre- and post- operative diagnoses were a left foot skin lesion.  

In the Veteran's VA Form 9 in February 2012 he reported that the lesion of his left foot was cancerous and had to be removed. 

At his personal hearing in June 2010, the Veteran indicated that he recently had a growth, which had been present for many years, removed from his left foot, and he was told that it was squamous cell carcinoma.  No physician had told him that his skin cancers were related to in-service herbicide exposure.  He asserted that that all of his skin problems developed as a result of his contact with Agent Orange while on the forward fire bases in Vietnam.  He testified that he now had to use a hearing aid in each ear and he had been given the hearing aids in 2010.  After military service in Vietnam he had not been exposed to loud noises which he had experience in Vietnam.  

Pursuant to the Board's 2010 remand, a VA audiology examination was conducted in March 2011 by the same examiner that conducted the November 2008 VA audiology examination.  The examiner again reviewed the claims files, conducted audiometric testing which revealed elevated threshold levels in each ear, and concluded that the Veteran's hearing loss was not a result of military exposure based on the lack of evidence demonstrating hearing loss at service induction and service separation.  The diagnoses were again a sensorineural hearing loss in each ear.  

A VA dermatology examination was conducted in March 2011, at which time the Veteran related that the skin lesion excised from the medial aspect of the left foot had been biopsied and was positive for squamous cell carcinoma.  He had not had any recurrence.  After a physical examination, the pertinent diagnosis was squamous cell carcinoma of the left foot, with no recurrence.  The examiner concluded that the Veteran's herbicide exposure was less likely than not related to the squamous cell carcinoma because the medical literature did not reveal any recognized association between skin cancer and such exposure.  However, the Veteran had reported sun exposure in Vietnam and that he often did not wear a shirt when he went out.  The examiner noted that the Veteran was predisposed to skin cancer in sun exposed areas due to his blue eyes and fair skin.  

Pursuant to the Board's October 2013 remand of the claim for service connection for bilateral hearing loss, in November 2013 the claims file was reviewed by a VA Chief of Audiology and Speech Pathology, who reviewed the claim file, noting specifically the two prior VA examinations in November 2008 and March 2011. 

It was stated that the major evidence in this case pointed to the pre-induction physical of November 1966 and the entrance examination in May 1969.  The audiometric results on the pre-induction physical suggested that when the Veteran entered active duty his hearing was within normal limits, bilaterally.  The audiometric results on the service separation examination also suggested that hearing was within normal limits.  The Standard Form 89 for the separation examination was completed by the Veteran, and he indicated on the check list that he had never had or had at separation ear, nose or throat trouble, running ears, or hearing loss.  

The evaluator in November 2013 stated that he concurred with the opinions clearly stated on the previously mentioned two examinations (in 2008 and 2011) that since the Veteran entered active duty and was separated from active duty with hearing within normal limits it was less likely as not (less than 50/50 probability) that his current  bilateral hearing loss was caused by or a result of military noise exposure, or otherwise casually etiologically related to service, because hearing was within normal limits at service separation.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a cancer or a sensorineural hearing loss (as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  A chronic disease, listed at 38 C.F.R. § 3.309(a), shown during service or within one year of service discharge is presumed to be of service origin and subsequent manifestations, however remote, will be service-connected unless clearly shown to be due to inter-current cause.  To be shown as a chronic disease, there must be a combination of manifestations to identify the disease and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis which merely includes the word "chronic."  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, when a disease 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For veterans exposed to an herbicide agent (to include Agent Orange) during active service certain forms of cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: 38 C.F.R. § 3.309(e).  

However, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  Skin cancers, including squamous cell carcinoma and even basal cell cancers, are not among the diseases presumptively due to herbicide exposure.  

Notwithstanding this, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to actual herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues are either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).   

In adjudicating a claim for VA benefits on the merits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

Here, the Board concedes that the Veteran participated in combat and was exposed both to loud noise, i.e., acoustic trauma, and to herbicides during his military service in Vietnam.  38 U.S.C.A. §§ 1116, 1154 and 38 C.F.R. §§ 3.304, 3.307. 

Bilateral Hearing Loss

The absence of documented evidence of hearing loss in service does not preclude a claimant from establishing entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection may nonetheless be granted when there is a post- service diagnosis of hearing loss, in addition to competent medical evidence establishing that this disability is causally related to military service.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993); also see Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  In this regard, the Veteran is now service-connected for tinnitus.  The basis for this grant of service connection was that it was due to in-service exposure to acoustic trauma in the course of the Veteran's combat duties.  

It must be noted that mere opinions or diagnoses that a claimant has a hearing loss is insufficient to establish that a current hearing loss exists by VA standards under 38 C.F.R. § 3.385.  However, in this case, it is undisputed that the Veteran now has a hearing loss in each ear.  

The dispositive matter is whether the current bilateral hearing loss is due to in-service exposure to acoustic trauma or to some other cause which resulted in a hearing loss that first developed decades after service.  

The Veteran is not competent to attest to the cause or etiology of his current bilateral hearing loss because he lacks the education, training, and experience to render such a medical opinion.  He has been examined on two occasions and his records were reviewed and evaluated on yet a third occasion.  This last occasion yielded an opinion from a VA Chief of Audiology and Speech Pathology.  All opinions rendered were that the current bilateral hearing loss was unrelated to military service in light of the absence of documentation of any hearing loss at entrance into and separation from military service.  It is significant to note that the VA Chief of Audiology and Speech Pathology also observed that in a medical history questionnaire in conjunction with the service separation examination the Veteran had the opportunity to report having or having had a hearing loss but did not do so.  This is particularly probative both as to the Veteran's subjective reports and the objective finding on audiometric testing at service discharge which found threshold levels, in decibels, did not meet VA criteria for a hearing loss.  This medical history questionnaire was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Although the Veteran reported at one of his VA examinations that he had had a hearing loss since military service, this medical history questionnaire substantially undermines the credibility of this statement of continuity of hearing loss.  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis of a hearing loss during service, and he has not described symptoms supported by a later diagnosis by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current bilateral hearing loss can be related to his in-service acoustic trauma by competent medical evidence.  However, there is no competent opinion of record showing a relationship between the Veteran's currently diagnosed bilateral hearing loss and any incident or event during service, including exposure to acoustic trauma.  

Thus, the Board finds that the opinion of the VA medical professionals outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative continuity of hearing loss.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  In sum, although exposed to acoustic trauma during service and now has a hearing loss by VA standards, the Board emphasizes that there is no favorable medical opinion addressing the question of etiology of the Veteran's current bilateral hearing loss and the Veteran's testimony of continuous hearing loss since service lacks credibilty.  

Left Foot Growth

While it is conceded that the Veteran was exposed to herbicides during active service in Vietnam, no form of skin cancer, including squamous cell cancer is presumptively due to herbicide exposure.  There is also evidence that some of the skin cancers that the Veteran has had excised from areas other than the left foot are basal cell cancers, and this form of cancer is also not presumptively due to herbicide exposure.  

There is no evidence of a growth of the left foot, whether a mere lesion or some form of cancerous lesion, e.g., squamous cell or basal cell cancer, during active service or within one year of the Veteran's discharge from active service.  Likewise, it is not contended or shown that he continuously had any such growth or skin cancer of the left foot since military service and he has conceded that he was never told by any physician that any such skin lesion or cancer was due to in-service herbicide exposure.  

Rather, the Veteran is now service-connected for skin cancers which have been excised from various parts of his body on the basis of his in-service sun exposure.  As to this, the VA examination yielded a medical opinion that such exposure was as likely as not the cause of his various skin cancers on the parts of his body which were exposed to the sun.  However, there is no evidence, and the Veteran has not contended or testified, that his left foot was habitually exposed to the sun.  Thus, any in-service sun exposure during service cannot be an etiological cause of the skin lesion or cancer of the left foot which was first shown in 2009, decades after any in-service exposure to the sun which the Veteran may have experienced.  

Accordingly, service connection for a growth of the left foot is not warranted.  

In reaching these determinations the Board has considered the doctrine of the favorable resolution of doubt in favor of the Veteran.  However, for the reasons explained the preponderance of the evidence is against the claims and, so, there is no doubt to be favorably resolved.  See 38 U.S.C.A. § 5107(b) and; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss and for a growth on the left foot is denied.  


REMAND

In an April 2012 NOD disagreement was expressed with the RO's December 2011 denial of service connection for diabetes mellitus, type II.  By filing an NOD, appellate review of this issue has been initiated.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC.  See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claim for service connection for diabetes mellitus, type II.  Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above, i.e., service connection for diabetes mellitus, type II, may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


